Citation Nr: 0928027	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the neck (claimed as cancer of the larynx) as a result of 
exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to May 
1968, during peacetime and the Vietnam Era.  The Veteran's 
DD-214 indicates that he served in Vietnam.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA), Atlanta, Georgia, Regional Office 
(RO), which inter alia denied service connection for squamous 
cell carcinoma of the neck (claimed as cancer of the larynx) 
as a result of exposure to herbicides.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

In June 2009, the Veteran testified before the undersigned in 
a videoconference hearing.  A copy of the hearing transcript 
is of record and has been reviewed. 


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of any cancers, to 
include squamous cell carcinoma of the neck; squamous cell 
carcinoma of the neck was not exhibited within the first 
post-service year; and there is no objective evidence 
relating squamous cell carcinoma of the neck to his active 
service or any incident therein, to include herbicide 
exposure in-service.   


CONCLUSION OF LAW

Squamous cell carcinoma of the neck (claimed as cancer of the 
larynx), to include as a result of herbicide exposure, was 
not incurred in or aggravated by service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).    
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a January 2006 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Further, in a June 2007 attachment to a notice letter, the RO 
also satisfied the Dingess requirements by providing the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4) (2008).  A VA medical examination is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.  The Veteran was provided and underwent a VA examination 
on April 2006 to determine the extent and etiology of his 
squamous cell carcinoma.     

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains STRs, VA 
medical records, private treatment records, and statements 
submitted by and on behalf of the Veteran, including 
statements from the Veteran's wife.  As noted, the Veteran 
requested and was provided with a video conference hearing 
before the undersigned in June 2009.  A copy of the hearing 
transcript is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Merits of the Claim

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including squamous cell carcinoma (malignant 
tumors), if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (noting that a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Veteran seeks service connection for squamous cell 
carcinoma of the neck (claimed as cancer of the larynx), 
which he maintains is a result of his active service, 
including exposure to herbicides in Vietnam.  As noted, the 
Veteran's DD-214 indicates that he served in Vietnam.   His 
DD-214 also indicates that his military occupational 
specialty was a light vehicle driver.

On review of the record, the Board finds that service 
connection for squamous cell carcinoma of the neck (claimed 
as cancer of the larynx) based on all theories of 
entitlement, presumptive and direct, including based on 
herbicide exposure, must fail.

Initially, the Board notes that the Veteran has a current 
disability (squamous cell carcinoma unknown primary with most 
likely origin in the base of the tongue or tonsillar region) 
to meet the threshold requirement for a service connection 
claim.  See April 2006 VA Nose, Sinus, Larynx, and Pharynx 
Examination Report.  However, the Veteran's STRs are negative 
for complaints, treatment, or diagnoses of any cancers, to 
include squamous cell carcinoma of the neck.   

There is also no evidence of squamous cell carcinoma 
(malignant tumors) within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309.  In fact, the first indication of 
any cancer disability is reflected in an April 2005 Surgery 
Clinic ENT Note and a July 2005 Primary Care Physical 
Examination Note from the VA Medical Center (VAMC) in 
Gainesville, Florida, diagnosing right neck mass and squamous 
call carcinoma right neck lymph node, dated approximately 
thirty-seven years post-service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).   

There is also no evidence of a nexus between the Veteran's 
squamous cell carcinoma unknown primary with most likely 
origin in the base of the tongue or tonsillar region and his 
service.  In fact, the record contains a negative nexus 
opinion, and the Veteran has offered no nexus opinion to the 
contrary.  In this regard, in an April 2006 VA Nose, Sinus, 
Larynx, and Pharynx Examination Report, after noting the 
Veteran's history, including a history of tobacco use of 
approximately 3 packs per day for 30 years and some history 
of heavy alcohol use, and conducting a physical examination, 
the examiner indicated that the Veteran's "squamous cell 
carcinoma is most likely caused by his history of heavy 
drinking and smoking and is unlikely related to Agent Orange 
exposure."  The examiner also indicated that the Veteran's 
squamous cell carcinoma "is not localized to the larynx, 
trachea, bronchus or lungs," citing to the Veteran's post-
service medical records revealing negative biopsies and 
workups of these areas.  

As such, the Veteran's service connection claim for squamous 
cell carcinoma of the neck (claimed as cancer of the larynx) 
based on direct entitlement must fail.

The Board acknowledges the Veteran's argument that the April 
2006 VA examiner relied on a misconstrued social history, 
namely of long-term heavy smoking and drinking, to opine that 
the Veteran's "squamous cell carcinoma is most likely caused 
by his history of heavy drinking and smoking and is unlikely 
related to Agent Orange exposure."  Thus, such opinion is 
not probative and a new VA examination should be provided.  
However, the Board finds the Veteran's argument is without 
merit.  While the record reflects that the Veteran has not 
smoked in the last 19 years, his 30 year history of heavy 
smoking and history of heavy drinking is documented 
throughout his post-service treatment records (see May 2001 
Treatment Note Gainesville VAMC; July 2005 ENT Surgery 
History and Physical Note; August 2005 Hematology-Oncology 
Consult Note; October 2005 Medical Admission History and 
Physical Note; December 2005 Medical Admission History and 
Physical Note; December 2005 Psychiatry Nurse Consult), and 
the April 2006 examiner correctly noted such history to come 
to an opinion regarding the nexus of the Veteran's squamous 
cell carcinoma.    

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a 
result of service in Vietnam, any of the eleven diseases 
listed in 38 C.F.R. § 3.309(e) may be presumed to have been 
incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6).  
"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. 
§ 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) 
(holding that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     

Here, the Veteran is presumed to have been exposed to 
herbicides during his service in Vietnam.  However, squamous 
cell carcinoma unknown primary with most likely origin in the 
base of the tongue or tonsillar region, is not one of the 
eleven diseases listed; thus, 38 C.F.R. § 3.309(e) does not 
apply in this case, and the Veteran's claim for presumptive 
service connection based on exposure to a herbicide agent in 
Vietnam cannot be granted.

In this regard, as noted in an April 2006 VA Nose, Sinus, 
Larynx, and Pharynx Examination Report, the examiner 
indicated that the Veteran's squamous cell carcinoma "is not 
localized to the larynx, trachea, bronchus or lungs," citing 
to the Veteran's post-service medical records revealing 
negative biopsies and workups of these areas.  The examiner 
noted that the Veteran had a previous workup of the trachea 
that did not attribute the origin of his lesion to the lungs 
or respiratory system.  The examiner also indicated that an 
unknown primary "by definition [means] we cannot say exactly 
where it came from, however, from previous studies with an 
unknown primary subsequently, the [majority] of these tumors 
were found somewhere in Waldeyer's ring, which is an area of 
lymphoid tissue in the oropharynx and oral cavity, which 
basically includes the base of the tongue, in the tonsils, as 
well as some tonsil like tissue in the pharynx."  The 
examiner then determined that the "most likely site of 
origin" of the Veteran's squamous cell carcinoma is the base 
of his tongue, tonsil region, and nasopharynx.  Further, 
various treatment records from the Gainesville and Lake City 
VAMC indicate that the Veteran's squamous cell carcinoma most 
likely originated from the head and neck.  See May 2007 
Hematology and Oncology Note; May 2007 Primary Care Physician 
Exam Note.  There is no notation or opinion that the 
Veteran's squamous cell carcinoma had a primary site in the 
Veteran's larynx, trachea, bronchus, or lungs, warranting 
presumptive service connection due to Agent Orange exposure.  
See 38 C.F.R. § 3.309(e).

The Board acknowledges that during the June 2009 
videoconferece hearing before the undersigned, the Veteran 
stated that biopsies of his tongue, tonsils, and stomach were 
all benign, and his wife stated that the Veteran's doctors 
stated that the "lymph glands or nodes are sort of like a 
dumping ground for the cancer that it had to have originated 
somewhere else."  Review of the claims file is negative for 
treatment records containing such information.  The Board 
finds such statements of low probative value.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and a layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  
        
In sum, the Board further finds that the only evidence of a 
relationship of squamous cell carcinoma of the neck (claimed 
as cancer of the larynx) to service is the Veteran's and his 
wife's statements.  See June 2009 Board Video Hearing 
Transcript.  While the Veteran and his wife are competent to 
describe the Veteran's symptomatology (see Layno, 6 Vet. App. 
at 469), as lay people, they are not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because they have not been 
shown to have the requisite medical expertise.  See, e.g., 
Routen, 10 Vet. App. at 186; Espiritu, 2 Vet. App. at 494-95.  

Since there is no competent medical evidence of record 
showing a relationship between squamous cell carcinoma of the 
neck (claimed as cancer of the larynx) to service, to include 
exposure to herbicides, the service connection claim must 
fail.

The Board concludes that squamous cell carcinoma of the neck 
(claimed as cancer of the larynx) was not incurred in or 
aggravated by service.  The benefit-of-the-doubt doctrine has 
been considered; however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A. 
§ 5107(b); see also Gilbert, 1 Vet. App. at 54.   









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for squamous cell carcinoma 
of the neck (claimed as cancer of the larynx) as a result of 
exposure to herbicides is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


